1
2                                    UNITED STATES DISTRICT COURT

3                                   EASTERN DISTRICT OF CALIFORNIA

4
5
6    JEREMY JONES,                                     )   Case No. 1:14-cv-02045-DAD-SAB (PC)
                                                       )
7                     Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE
8             v.                                           A RESPONSE TO PLAINTIFF’S SECOND
                                                       )   REQUEST FOR AN EXTENSION OF TIME TO
9                                                      )   FILE OBJECTIONS TO THE FINDINGS AND
     JIMENEZ, et al.,
                                                       )   RECOMMENDATIONS
10                    Defendants.                      )
                                                       )   [ECF No. 133]
11                                                     )
                                                       )
12                                                     )
13            Plaintiff Jeremy Jones is appearing pro se and in forma pauperis in this civil rights action
14   pursuant to 42 U.S.C. § 1983.
15            On April 12, 2019, Plaintiff filed a second request to extend the time to file objections to the
16   pending Findings and Recommendations, based on an alleged lockdown at California Substance
17   Abuse Treatment Facility and State Prison, Corcoran (“SATF”).
18            In order to determine whether good cause exists to further extend the time to file objections,
19   the Court HEREBY DIRECTS that within seven (7) days Defendants shall file a response to
20   Plaintiff’s motion, filed April 12, 2019, addressing whether a lockdown exists at SATF causing
21   limited access to the law library.
22
23   IT IS SO ORDERED.
24
     Dated:        April 15, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
